[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR COUNSEL FEES
Under the CUTPA count, the jury found in favor of the plaintiff in the above entitled matter. The court reserved to itself consideration of reasonable attorney's fees as damages if the jury found in favor of the plaintiff on the issue of CUTPA violations. Gill v. Petrazzuoli Bros., Inc., 10 Conn. App. 22,29-35, 521 A.2d 212 (1987).
The court has heard the parties and examined the affidavit of the plaintiff's counsel on the issue of attorney's fees. The court finds that the rate charged by the plaintiff's law firm to be in accordance with fees charged by counsel of similar standing in the area and that the time devoted to this action has been adequately substantiated. The fees and expenses incurred through the trial of $18,297.00 are reasonable. The estimate of $1,000.00 for preparation and post trial time does not seem excessive.
The court rejects the claim for an increment for result of $5,703.00 as inappropriate in a CUTPA claim in which the actual damages are almost mathematically ascertainable.
The court therefore allows as attorney fees and costs the sum of $19,297.00.
NIGRO, J.